courtofFS1lappeals                          ftMl »f>52x
     JAN 12 201$                                    a^lo'clocK_Z__J«
    ADei Acosta, CierK    CAUSE NO. 12-1237-K26 .:•     NOV 0620W
          THE STATE OF TEXAS § 26th DISTRICT Cffajff$MM(t
                                                                District CferMVIIIIamson Co., TX.
          VS.                              §

          STEVEN ALAN THOMAS               §      WILLIAMSON COUNTY, TEXAS

                                 ORDER AND NOTICE


           The above named defendant was convicted of capital murder and sentenced
    to death on October 31, 2014. The Court finds that the defendant is indigent and
    desires to have counsel appointed for the purpose of a writ of habeas corpus under
    Art*. 11.071, Texas Code of Criminal Procedure.
          Therefore, the Court hereby appoints the Office of Capital Writs and
    Director Brad D. Levenson as counsel for defendant to investigate the case, file the
    appropriate writ, and represent the defendant fully. Following the Motion for New
    Trial, trial counsel Steve Brittain and Alan Williams are relieved of their
    representation of Mr. Thomas.
          The District Clerk is hereby ordered to forward a copy of this Order and
    Notice to the Office of Capital Writs and to the Court of Criminal Appeals.
    Appointed counsel's address is as follows:
          Brad D. Levenson
          Office of Capital Writs
          Stephen F. Austin Building
          1700 N. Congress Avenue, Suite 460
          Austin, Texas 78701
          512-463-8502-Direct
          512-463-8590-Fax
          Brad.Levenson@ocw.texas.gov

          So ordered this L£_ day of November, 2014.^o

                                                  />,,./-
                                                  Burt Carnes
                                                  Presjdftig Judge


                                                  Billy Ray StubblefieU
                                                  Judge - 26th District Court


                                                                                                    *   j




                                                                                              W